Appeal by defendant from three judgments of the Supreme Court, Queens County (Rotker, J.), all rendered September 8,1982, convicting him of robbery in the first degree and attempted robbery in the first degree (two counts), upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
*761Defendant failed to properly preserve the issue raised as to the sufficiency of his plea allocution (People v Pellegrino, 60 NY2d 636; People v Pascale, 48 NY2d 997; People v Bell, 47 NY2d 839; People v Warren, 47 NY2d 740): Even if defendant had properly preserved this issue, the record indicates that the guilty pleas were entered.into voluntarily, knowingly and intelligently (People v Harris, 61 NY2d 9; People v Nixon, 21 NY2d 338, cert den sub nom. Robinson v New York, 393 US 1067). Nor is any basis advanced requiring a modification of the sentence (People v Suitte, 90 AD2d 80). Mangano, J. P., Gibbons, O’Connor and Lawrence, JJ., concur.